Citation Nr: 0323830	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-00 520	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision that 
denied an increased (compensable) rating for the veteran's 
service-connected bilateral hearing loss.  The veteran filed 
a notice of disagreement in April 1997.  The RO issued a 
statement of the case in May 1997.  The RO received the 
veteran's substantive appeal in December 1997.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of a claim for service connection for 
tinnitus.  However, in a February 1998 rating decision, the 
RO granted this claim.  Because the benefit sought on appeal 
has been granted, this issue is no longer before the Board.  

In September 2001, the Board remanded this matter to the RO 
for additional development.  In June 2003, the RO assigned a 
10 percent evaluation for the veteran's service-connected 
bilateral hearing loss, effective June 20, 1996 (the date of 
the claim for increase).  However, as a higher evaluation is 
assignable, and the veteran is presumed to seek the maximum 
rating for a disability, the claim for increase remains 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
the veteran's claim has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has bilateral hearing loss manifested by, at 
worst, level III hearing acuity in the right ear and level VI 
hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85-4.87 
(1998 & 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

By way of the February 1997 rating decision, the May 1997 
Statement of the Case, and the March 1998, September 2002 and 
June 2003 Supplemental Statements of the Case, the RO advised 
the veteran and his representative of the basic laws and 
regulations governing his claim for an increased rating and 
the bases for the denial of the claim.  Hence, the Board 
finds that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letters of October 2001 and June 2003) have 
been afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the October 2001 and June 2003 letters, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted private outpatient 
treatment records.  Additionally, he was afforded VA 
examinations in October 1996 and April 2003.  In August 2003, 
the veteran's representative indicated that the veteran had 
submitted all available evidence in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.




II.  Factual Background

Service connection for bilateral hearing loss was granted by 
an original rating action in September 1969.  A 
noncompensable (zero percent) evaluation was assigned.  

In June 1996, the veteran filed for an increased evaluation 
for his service-connected hearing loss.  

In October 1996, the veteran underwent a VA audiological 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
65
65
LEFT
20
20
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

A June 1997 letter from Randall L. Real, M.D., indicated that 
the veteran suffered from bilateral high frequency 
sensorineural hearing loss.  The examiner opined that the 
veteran's bilateral hearing loss and tinnitus were related to 
noise exposure in service.  No audiological examination 
results were included with the private physician's letter.  

In December 1997, the veteran submitted several statements 
from service comrades and from his wife to the effect that 
the veteran's current bilateral hearing loss was directly 
attributable to service.  In a statement accompanying the 
veteran's substantive appeal, the veteran indicated that he 
wears VA prescribed hearing aids.  He reported that the 
hearing aids were subject to damage and that he must take 
them out or turn them off when using the telephone for work.  

In April 2003, the veteran underwent VA audiological 
evaluation.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
70
75
LEFT
25
55
75
80
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The veteran was diagnosed with moderate to severe bilateral 
sensory neural hearing loss.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  This criteria is the same 
under the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1998 and 2002).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2002).

Since the veteran's claim for an increased rating was pending 
when the regulations governing evaluation of hearing loss 
were revised, he is entitled to consideration of the claim 
under the version of the law most favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  As the RO has 
considered the claim under both the former and revised 
criteria, there is no due process bar to the Board doing 
likewise.  

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the evidence fails to demonstrate the presence of 
a greater than 10 percent evaluation for bilateral hearing 
loss.  As set out above, the puretone threshold levels at the 
October 1996 VA examination were 20, 45, 65, and 65 for the 
right ear, and 20, 65, 70, and 70 for the left ear.  The 
four-frequency averages for the right ear and left ear were 
48.75 dB and 56.25 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear, and 92 percent in the left ear.  Application of 
these scores to Table VI results in designation of II for the 
right ear and I for the left ear.  When these designations of 
impaired efficiency are applied to Table VII, the percentage 
evaluation for hearing impairment is noncompensable.  

The puretone threshold levels at the June 2003 VA examination 
were 45, 65, 70, and 70 for the right ear and 55, 75, 80 and 
85 for the left ear.  The four-frequency averages for the 
right ear and left ear were 62.50 and 73.75 respectively.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and 80 percent in the left ear.  
Application of these scores to Table VI results in 
designation of III for the right ear and V for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 10 percent.  

The veteran's left ear findings from the June 2003 evaluation 
satisfy the criteria under 38 C.F.R. § 4.86(a) (added in the 
June 1999 amendment) since the puretone threshold were 55 
decibels or more over the four specified frequencies.  
Applying the veteran's left ear scores to Table VIA results 
in a designation of VI.  When this designation of impaired 
efficiency is applied to Table VII, the percentage evaluation 
for hearing impairment remains at 10 percent.  

Accordingly, no matter whether Table VI or Table VIA is used, 
these findings yield no more than a 10 percent rating under 
Table VII.  

Furthermore, since VA audiometric testing did not disclose 
simultaneous puretone threshold of 30 dB or less at 1000 Hz 
and a puretone threshold of 70 dB or more at 2000 Hz in an 
ear, section 4.86(b) is not applicable.  

The Board acknowledges the statements submitted from service 
comrades and from the veteran's wife that indicate that his 
bilateral hearing loss is due to military service.  However, 
this fact is not in dispute as service connection for 
bilateral hearing loss has been in effect since 1969.  
Moreover, the Board in no way discounts the difficulties that 
the veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Accordingly, the claim for an increased rating for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. App. 49, 55-
57 (1991).








ORDER

An evaluation greater than 10 percent for bilateral hearing 
loss is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

